The evidence in this case overwhelmingly establishes the fact that the decedent, Hastings, as an attendant, was working at this gasoline station during the afternoon of May 30, 1929. Late in the afternoon or early in the evening he was found unconscious on the floor of the gasoline station. He was taken home, put to bed, and called Dr. Thomas for treatment the same evening. What, in the course of human events, could be more probable than Hastings' statement to Dr. Thomas that he sustained this injury by lifting a heavy can of oil? The very fact that Hastings made this statement for the purpose of diagnosis and treatment negatives the suggestion that the statement was false. The doctors testified that hernia was usually caused by strain. This man was found to be suffering with a strangulated hernia. The evidence showed that Hastings was working in that gasoline station, where he was found on the floor unconscious. Where else, in the realm of probabilities, did Hastings sustain a strain that caused this hernia, if not in the course of his employment? *Page 552 
Hastings apparently was in good health before and after the noon hour; he was seen working in and about the gasoline station; and finally he was found unconscious at his post of duty.
In industrial compensation cases the Legislature expressly stated that the commission was not bound by technical rules of evidence. This does not mean that evidence should not be confined within reasonable limits. But the purpose of that provision is to determine the truth by a liberal construction of the law.
If Hastings had lived, he could testify to the matters which the court below excluded. Such an interpretation as given by the court below works an injustice upon his dependents.
The circumstances under which Hastings made this statement to his attending physician furnish a reasonable guaranty of its reliability. Under the facts and circumstances in this particular case the evidence establishes a strong probability that this hernia was received in the course of the employment.
I am of the opinion that this case should have been submitted to the jury.